                                  Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 1 of 70 Page ID #:1



                              1     DOUGLAS N. MASTERS (pro hac vice pending)
                                    dmasters@loeb.com
                              2     LOEB & LOEB LLP
                                    321 N. Clark St., Suite 2300
                              3     Chicago, IL 60654
                                    Telephone: 312.464.3100
                              4     Facsimile: 312.464.3111
                              5     KYLE R. PETERSEN (SBN 307483)
                                    kpetersen@loeb.com
                              6     LOEB & LOEB LLP
                                    10100 Santa Monica Blvd., Suite 2200
                              7     Los Angeles, CA 90067
                                    Telephone: 310.282.2000
                              8     Facsimile: 310.282.2200
                              9     Attorneys for Plaintiff
                                    WM. WRIGLEY JR. COMPANY
                           10
                           11                                   UNITED STATES DISTRICT COURT
                           12                               CENTRAL DISTRICT OF CALIFORNIA
                           13
                           14       WM. WRIGLEY JR. COMPANY, a                 Case No.: 5:21-cv-777
                                    Delaware corporation,
                           15                                                  COMPLAINT FOR:
                                                   Plaintiff,
                           16                                                  (1) FEDERAL
                                             v.                                COUNTERFEITING;
                           17
                                    ROBERTO CONDE d/b/a                        (2) FEDERAL TRADEMARK
                           18       2020EDIBLEZ, an individual; JOEL           INFRINGEMENT;
                                    LEDESMA d/b/a INLAND EMPIRE
                           19       420 SUPPLY, an individual; JESSICA         (3) FEDERAL TRADEMARK
                                    MOHR, an individual; STEVEN                DILUTION;
                           20       MATTA d/b/a OC 420 COLLECTION,
                                    an individual; DOE 1 d/b/a GASBUDS;        (4) FEDERAL UNFAIR
                           21       DOE 2 d/b/a CANNABIS 420                   COMPETITION;
                                    SUPPLY; and DOES 3 through 10,
                           22                                                  (5) UNFAIR COMPETITION IN
                                                   Defendants.                 VIOLATION OF CAL. BUS. &
                           23                                                  PROF. CODE § 17200, ET SEQ.;
                           24                                                  (6) DILUTION IN VIOLATION
                                                                               OF CAL. BUS. & PROF.
                           25                                                  CODE § 14247; AND
                           26                                                  (7) COMMON LAW UNFAIR
                                                                               COMPETITION
                           27
                                                                               DEMAND FOR JURY TRIAL
                           28

      Loeb & Loeb                   20417045.8
A Limited Liability Partnership                                                                         COMPLAINT
    Including Professional          208719-10057
         Corporations
                                  Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 2 of 70 Page ID #:2



                              1                                            COMPLAINT
                              2              Plaintiff Wm. Wrigley Jr. Company (“Wrigley”), by and through its
                              3     attorneys, Loeb & Loeb LLP, for its complaint against:
                              4                    • Roberto Conde d/b/a 2020ediblez (“2020ediblez”);
                              5                    • Joel Ledesma d/b/a Inland Empire 420 Supply (“IE420”) and Jessica
                              6                      Mohr (“Mohr”) (collectively, the “IE420 Defendants”);
                              7                    • Steven Matta d/b/a OC 420 Collection (“OC420”);
                              8                    • DOE 1 d/b/a GasBuds (“GasBuds DOE Defendant”);
                              9                    • DOE 2 d/b/a Cannabis 420 Supply (“Cannabis 420 DOE Defendant”);
                           10                        and
                           11                      • DOES 3-10
                           12       (2020ediblez, the IE420 Defendants, OC420, GasBuds DOE Defendant, Cannabis
                           13       420 DOE Defendant, and DOES 3-10 are collectively referred to herein as
                           14       “Defendants”) hereby alleges as follows:
                           15                                    JURISDICTION AND VENUE
                           16                1.      This Court has jurisdiction over Wrigley’s claims pursuant to
                           17       15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338, and 1367. Wrigley’s claims arise
                           18       under the Lanham Act, 15 U.S.C. §§ 1051 et seq. Wrigley’s state law claims arise
                           19       from the same operative facts or are otherwise so related to its Lanham Act claims
                           20       that they form part of the same case or controversy under Article III of the United
                           21       States Constitution.
                           22                2.      This Court has personal jurisdiction over the named individual
                           23       defendants because they each are domiciled in the State of California and within this
                           24       District. Moreover, each of the Defendants have had continuous, systematic, and
                           25       substantial contacts with the State of California, including transacting business in
                           26       California and within this District.
                           27                3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391.
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                    20417045.8                                    2                                   COMPLAINT
    Including Professional          208719-10057
         Corporations
                                  Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 3 of 70 Page ID #:3



                              1                                  NATURE OF THE ACTION
                              2              4.    This is a civil action seeking damages and injunctive relief for willful
                              3     trademark counterfeiting, trademark infringement, dilution, and unfair competition
                              4     under the laws of the United States, 15 U.S.C. §§ 1051, et seq. (the “Lanham Act”),
                              5     unfair competition under California state law, Cal. Bus. & Prof. Code § 17200, et
                              6     seq., dilution in violation of Cal. Bus. & Prof. Code § 14247, and common law
                              7     unfair competition.
                              8              5.    Wrigley was founded in 1891 in Chicago, Illinois and has become a
                              9     leading manufacturer of candy and owns many iconic brands, including
                           10       SKITTLES®, STARBURST®, and LIFE SAVERS®. For decades, Wrigley has
                           11       sold SKITTLES®, STARBURST®, and LIFE SAVERS® candies to customers
                           12       throughout the United States. Wrigley brings this action to stop a serious and
                           13       potentially dangerous violation of its famous SKITTLES®, STARBURST®, and
                           14       LIFE SAVERS® trademarks.
                           15                6.    Defendants are misappropriating Wrigley’s famous and federally-
                           16       registered trademarks for use on edible cannabis candy products. These products,
                           17       which often contain genuine SKITTLES®, STARBURST®, and LIFE SAVERS®
                           18       candies infused with or otherwise containing tetrahydrocannabinol (“THC”), the
                           19       main psychoactive component of cannabis, are marketed and sold to consumers—all
                           20       without the authorization of Wrigley.
                           21                7.    Defendants’ unauthorized and infringing use of Wrigley’s famous
                           22       trademarks endangers the public and is likely to cause confusion and damage
                           23       Wrigley’s valuable rights. Defendants’ unlawful actions are a danger to children
                           24       and adults who may mistakenly ingest the edible cannabis products thinking them to
                           25       be Wrigley’s genuine SKITTLES®, STARBURST®, or LIFE SAVERS® candies,
                           26       when they are not, and unknowingly and unwillingly subjecting themselves to doses
                           27       of THC, sometimes in very large and unsafe quantities. Tragically, news reports
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                    20417045.8                                   3                                COMPLAINT
    Including Professional          208719-10057
         Corporations
                                  Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 4 of 70 Page ID #:4



                              1     validate these concerns, indicating an increasing number of incidents where children
                              2     have mistaken cannabis edibles for candy, sometimes requiring hospitalization.
                              3              8.    Wrigley brings this action to stop Defendants’ conduct that causes
                              4     irreparable injury to Wrigley, deceives the public as to the source and sponsorship of
                              5     Defendants’ products, and harms the public, including customers in California.
                              6                                         THE PARTIES
                              7              9.    Wrigley is a Delaware corporation with its principal place of business
                              8     in Chicago, Illinois.
                              9              10.   Upon information and belief, defendant Roberto Conde d/b/a
                           10       2020ediblez is an individual residing in Riverside County, California. Wrigley is
                           11       informed and believes that Roberto Conde owns a business known as 2020ediblez,
                           12       which conducts its operations through the website located at
                           13       https://2020ediblez.com/, and that he has at all times directed and controlled the
                           14       complained of activities by 2020ediblez.
                           15                11.   Upon information and belief, defendant Joel Ledesma d/b/a Inland
                           16       Empire 420 Supply is an individual residing in Riverside County, California.
                           17       Wrigley is informed and believes that Joel Ledesma owns a business known as
                           18       Inland Empire 420 Supply, which conducts its operations through the website
                           19       located at https://www.ie420supply.com/, and that he has at all times directed and
                           20       controlled the complained of activities by IE420.
                           21                12.   Upon information and belief, defendant Jessica Mohr is an individual
                           22       residing in Riverside County, California. Wrigley is informed and believes that
                           23       Jessica Mohr has at all times directed and controlled the complained of activities by
                           24       IE420.
                           25                13.   Upon information and belief, defendant Steven Matta d/b/a OC 420
                           26       Collection is an individual residing in Orange County, California. Wrigley is
                           27       informed and believes that Steven Matta owns a business known as OC 420
                           28       Collection, which conducts its operations through the website located at

      Loeb & Loeb
A Limited Liability Partnership
                                    20417045.8                                  4                               COMPLAINT
    Including Professional          208719-10057
         Corporations
                                  Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 5 of 70 Page ID #:5



                              1     https://oc420collection.com/, and that he has at all times directed and controlled the
                              2     complained of activities by OC420.
                              3              14.   DOE 1 d/b/a GasBuds is the owner of the business known as GasBuds,
                              4     which conducts its operations through the website located at https://gasbuds.com/.
                              5     Despite diligent efforts, the true name and capacity, whether individual, corporate,
                              6     associate, or otherwise, of DOE 1 is unknown to Wrigley at this time. Wrigley is
                              7     therefore suing DOE 1 under such a fictitious name and will amend this complaint
                              8     to show the true name and capacity of DOE 1 once such information is ascertained.
                              9              15.   DOE 2 d/b/a Cannabis 420 Supply is the owner of the business known
                           10       as Cannabis 420 Supply, which conducts its operations through the website located
                           11       at https://cannabis420supply.com/. Despite diligent efforts, the true name and
                           12       capacity, whether individual, corporate, associate, or otherwise, of DOE 2 is
                           13       unknown to Wrigley at this time. Wrigley is therefore suing DOE 2 under such a
                           14       fictitious name and will amend this complaint to show the true name and capacity of
                           15       DOE 2 once such information is ascertained.
                           16                16.   Upon information and belief, DOES 3-10 are individuals and/or
                           17       business entities who have participated or assisted in the conduct alleged herein or
                           18       are otherwise responsible therefor. The identities of DOES 3-10 are presently not
                           19       and cannot be known to Wrigley, but Wrigley will amend this complaint to show the
                           20       true names and capacities of DOES 3-10 once such information is ascertained.
                           21                17.   Upon information and belief, at all times mentioned herein, each of
                           22       DOES 3-10 was the agent, servant, subsidiary, partner, member, associate, co-
                           23       conspirator, representative, aider and abettor or employee of one or more of
                           24       Defendants, and in connection with the conduct alleged herein, was acting within
                           25       the course and scope of such relationship, and that each and every act, omission, and
                           26       thing done by each of DOES 3-10 was ratified by one or more of Defendants.
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                    20417045.8                                 5                                COMPLAINT
    Including Professional          208719-10057
         Corporations
                                  Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 6 of 70 Page ID #:6



                              1                                 GENERAL ALLEGATIONS
                              2     I.       WRIGLEY’S FAMOUS TRADEMARKS
                              3              18.   Wrigley is a recognized global leader in confections and, together with
                              4     its affiliates, offers a wide range of product offerings including gum, mints, and
                              5     candies. Wrigley markets products under dozens of well-known, distinctive, and
                              6     famous brands, including SKITTLES®, STARBURST®, DOUBLEMINT®,
                              7     JUICY FRUIT®, and LIFE SAVERS®, to name a few.
                              8              19.   Wrigley and its predecessors have long marketed candy and related
                              9     products under the famous SKITTLES® mark and trade dress, which features,
                           10       among other things, the word mark SKITTLES® in white block lettering, distinctive
                           11       rainbow designs, distinctive candy-coated lentils with an “S” imprinted thereon, and
                           12       a cascade design of these candy lentils (hereinafter referred to as the “Skittles Trade
                           13       Dress”), examples of which are shown below:
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                    20417045.8                                  6                                COMPLAINT
    Including Professional          208719-10057
         Corporations
                                  Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 7 of 70 Page ID #:7



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8              20.   For 50 years, Wrigley and its predecessors-in-interest have
                              9     continuously used the SKITTLES® mark to advertise, promote, and sell candy
                           10       throughout the United States.
                           11                21.   Wrigley has earned billions of dollars in revenues from the sale of
                           12       SKITTLES® candy in the United States. Many millions of people throughout the
                           13       country have purchased or consumed SKITTLES® candy. In fact, SKITTLES®
                           14       candy has been the best-selling non-chocolate candy in the United States for years.
                           15                22.   Wrigley has invested many millions of dollars to promote SKITTLES®
                           16       candy. Wrigley’s advertisements and commercials for SKITTLES® have been seen
                           17       by many millions of people nationwide. Wrigley advertises SKITTLES® candy
                           18       during the Super Bowl and other highly watched events.
                           19                23.   Based on the wide-spread and long-standing use and recognition of the
                           20       SKITTLES® brand, Wrigley enjoys extensive trademark rights in the SKITTLES®
                           21       mark and the Skittles Trade Dress.
                           22                24.   Wrigley owns numerous federal registrations for its SKITTLES® mark
                           23       and the Skittles Trade Dress, including, but not limited to, U.S. Reg. Nos.
                           24       1,221,105; 2,535,714; 4,377,303; and 4,983,664 (such federal registrations,
                           25       collectively with the common law trademark rights in the SKITTLES® mark and
                           26       Skittles Trade Dress, are hereinafter referred to as the “SKITTLES® Mark and
                           27       Trade Dress”).
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                    20417045.8                                  7                                 COMPLAINT
    Including Professional          208719-10057
         Corporations
                                  Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 8 of 70 Page ID #:8



                              1              25.   Similarly, Wrigley and its predecessors have long marketed candy and
                              2     related products under the famous STARBURST® mark and trade dress, which
                              3     features, among other things, the word mark STARBURST® in stylized lettering
                              4     and distinctive wrappers with an “S” imprinted thereon (hereinafter referred to as
                              5     the “Starburst Trade Dress”), examples of which are shown below:
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20                26.   For 50 years, Wrigley and its predecessors-in-interest have
                           21       continuously used the STARBURST® mark to advertise, promote, and sell candy
                           22       throughout the United States.
                           23                27.   Wrigley has earned billions of dollars in revenue from the sale of
                           24       STARBURST® candy in the United States. Many millions of people throughout
                           25       the country have purchased or consumed STARBURST® candy.
                           26                28.   Wrigley has invested many millions of dollars to promote
                           27       STARBURST® candy. Wrigley’s advertisements and commercials for
                           28       STARBURST® have been seen by many millions of people nationwide.

      Loeb & Loeb
A Limited Liability Partnership
                                    20417045.8                                  8                                COMPLAINT
    Including Professional          208719-10057
         Corporations
                                  Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 9 of 70 Page ID #:9



                              1              29.   Based on the wide-spread and long-standing use and recognition of the
                              2     STARBURST® brand, Wrigley enjoys extensive trademark rights in the
                              3     STARBURST® mark and the Starburst Trade Dress.
                              4              30.   Wrigley owns numerous federal registrations for its STARBURST®
                              5     mark and trade dress, including, but not limited to, U.S. Reg. Nos. 1,000,007;
                              6     1,545,544; 4,179,436; 4,268,392; and 4,625,960 (such federal registrations,
                              7     collectively with the common law trademark rights in the STARBURST® mark and
                              8     Starburst Trade Dress, are hereinafter referred to as the “STARBURST® Mark and
                              9     Trade Dress”).
                           10                31.   Additionally, Wrigley and its predecessors have long marketed candy
                           11       and related products under the famous LIFE SAVERS® mark and trade dress,
                           12       which features, among other things, the word mark LIFE SAVERS® in stylized
                           13       lettering and distinctive circular candies with “LIFE SAVERS” imprinted thereon
                           14       (hereinafter referred to as the “Life Savers Trade Dress”). An example of LIFE
                           15       SAVERS® packaging is shown below:
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25                32.   For 50 years, Wrigley and its predecessors-in-interest have
                           26       continuously used the LIFE SAVERS® mark to advertise, promote, and sell candy
                           27       throughout the United States.
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                    20417045.8                                  9                                COMPLAINT
    Including Professional          208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 10 of 70 Page ID #:10



                              1            33.   Wrigley has earned billions of dollars in revenue from the sale of LIFE
                              2   SAVERS® candy in the United States. Many millions of people throughout the
                              3   country have purchased or consumed LIFE SAVERS® candy.
                              4            34.   Wrigley has invested many millions of dollars to promote LIFE
                              5   SAVERS® candy. Wrigley’s advertisements and commercials for LIFE SAVERS®
                              6   have been seen by many millions of people nationwide.
                              7            35.   Based on the wide-spread and long-standing use and recognition of the
                              8   LIFE SAVERS® brand, Wrigley enjoys extensive trademark rights in the LIFE
                              9   SAVERS® mark and the Life Savers Trade Dress.
                           10              36.   Wrigley owns numerous federal registrations for its LIFE SAVERS®
                           11     mark and trade dress, including, but not limited to, U.S. Reg. Nos. 115,895;
                           12     236,694; 1,130,067; 2,358,709; 4,214,036; and 4,769,489 (such federal registrations,
                           13     collectively with the common law trademark rights in the LIFE SAVERS® mark
                           14     and Life Savers Trade Dress, are hereinafter referred to as the “LIFE SAVERS®
                           15     Mark and Trade Dress”).
                           16              37.   Each of the above-referenced trademark registrations are valid,
                           17     subsisting, and in full force under 15 U.S.C. § 1065, and, together with Wrigley’s
                           18     extensive common law rights, make the SKITTLES® Mark and Trade Dress,
                           19     STARBURST® Mark and Trade Dress, and LIFE SAVERS® Mark and Trade
                           20     Dress (collectively, the “Wrigley Trademarks”) valuable assets owned by Wrigley.
                           21              38.   The Wrigley Trademarks with Registration Nos. 1,221,105; 2,535,714;
                           22     4,377,303; 1,000,007; 1,545,544; 4,179,436; 4,268,392; 4,625,960; 115,895;
                           23     236,694; 1,130,067; 2,358,709; and 4,214,036 are incontestable pursuant to
                           24     15 U.S.C. §§ 1065 and 1115(b).
                           25              39.   Pursuant to 15 U.S.C. § 1115(b), Wrigley’s incontestable registrations
                           26     are conclusive evidence of the validity of the marks listed in the registrations,
                           27     Wrigley’s ownership of the marks, and Wrigley’s exclusive right to use the marks in
                           28     commerce in connection with the identified goods.

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 10                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 11 of 70 Page ID #:11



                              1            40.   Wrigley is the exclusive owner of the Wrigley Trademarks and all of
                              2   the related business and goodwill throughout the United States. Attached hereto as
                              3   Exhibit A are true and correct copies of the trademark registration certificates for
                              4   the Wrigley Trademarks as issued by the United States Patent and Trademark
                              5   Office.
                              6            41.   As a result of the efforts described herein, each of the Wrigley
                              7   Trademarks has acquired strong secondary meaning signifying Wrigley.
                              8            42.   Due to Wrigley’s extensive marketing efforts and sales success, the
                              9   Wrigley Trademarks have each become extremely valuable corporate assets.
                           10     Wrigley has successfully licensed its trademarks to third parties who agree to abide
                           11     by Wrigley’s guidelines for use of the trademark(s).
                           12              43.   The Wrigley Trademarks are strong and distinctive marks, which are
                           13     immediately recognized by the public as a brand indicator of, and indelibly
                           14     associated with, Wrigley’s products. The Wrigley Trademarks identify authorized
                           15     products that emanate from, or are licensed or sponsored by Wrigley.
                           16     II.      THE EMERGENCE OF INFRINGING CANNABIS PRODUCTS
                           17              44.   As the market for cannabis products and, in particular, edible cannabis
                           18     products has grown, certain unscrupulous businesses have manufactured, packaged,
                           19     and/or sold unauthorized and counterfeit edible cannabis products that nearly-
                           20     identically resemble famous candy brands, including Wrigley’s SKITTLES®,
                           21     STARBURST®, and LIFE SAVERS® candies, in order to benefit from the
                           22     established goodwill of those brands.
                           23              45.   One such unauthorized product, often marketed under the name
                           24     “Medicated Skittles,” is sold in packaging illegally using the SKITTLES® Mark
                           25     and Trade Dress, designed to imitate and counterfeit Wrigley’s famous
                           26     SKITTLES® candy and causing confusion amongst consumers and others as to the
                           27     source of the product and/or whether Wrigley has authorized, endorsed, or is
                           28     affiliated with the “Medicated Skittles” product—which it has not and is not.

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                  11                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 12 of 70 Page ID #:12



                              1            46.     Below is a comparison of Wrigley’s SKITTLES® product to the
                              2   nearly-identically packaged counterfeit “Medicated Skittles” product:
                              3
                                                 Wrigley’s SKITTLES®                  Infringing “Medicated Skittles”
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                                           47.     Additionally, these unscrupulous businesses have similarly begun
                           22
                                  manufacturing, marketing, and/or distributing unauthorized and counterfeit edible
                           23
                                  cannabis products and packaging which infringes on Wrigley’s STARBURST®
                           24
                                  Mark and Trade Dress, again attempting to usurp the goodwill Wrigley has created
                           25
                                  in its STARBURST® mark without regard for Wrigley’s intellectual property rights
                           26
                                  nor the great harm being caused to the public. Similarly, Wrigley has not sponsored
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                  12                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 13 of 70 Page ID #:13



                              1   or endorsed, and is not affiliated with, any of the products discussed herein which
                              2   infringe on Wrigley’s STARBURST® Mark and Trade Dress.
                              3            48.     A comparison between examples of Wrigley’s STARBURST® candy
                              4   product and the infringing counterfeit products—often sold as “Starburst Gummies”
                              5   or “Cannaburst Gummies” (hereinafter referred to as “Starburst Gummies”)—is
                              6   shown below:
                              7
                                                 Wrigley’s STARBURST®                Infringing “Starburst Gummies”
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26              49.     Similarly, unscrupulous businesses have also begun manufacturing,

                           27     marketing, and/or distributing unauthorized and counterfeit edible cannabis products

                           28     and packaging which infringe on Wrigley’s LIFE SAVERS® Mark and Trade Dress

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                  13                              COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 14 of 70 Page ID #:14



                              1   in an attempt to profit off of the goodwill Wrigley has created in those marks. Like
                              2   with the infringing and counterfeit “Medicated Skittles” and “Starburst Gummies”
                              3   products, Wrigley has not sponsored or endorsed, and is not affiliated with, any of
                              4   the products complained of here that infringe on and/or counterfeit Wrigley’s LIFE
                              5   SAVERS® Mark and Trade Dress. In violation of Wrigley’s intellectual property
                              6   rights, these counterfeit products are often marketed and sold under the name “Life
                              7   Savers Medicated Gummies.”
                              8            50.    A comparison between examples of Wrigley’s LIFE SAVERS® candy
                              9   product and the “Life Savers Medicated Gummies” products is shown below:
                           10
                                                 Wrigley’s LIFE SAVERS®            Infringing “Life Savers Medicated
                           11
                           12                                                                 Gummies”

                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24              51.    Not only do the infringing “Medicated Skittles,” “Starburst Gummies,”

                           25     and “Life Savers Medicated Gummies” products and packaging violate Wrigley’s

                           26     intellectual property rights, as Wrigley has not authorized or permitted the use of the

                           27     Wrigley Trademarks for any such product, but they also pose a great danger to the

                           28     public as anyone, children and adults alike, could easily mistake the infringing

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 14                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 15 of 70 Page ID #:15



                              1   cannabis-infused products for Wrigley’s famous and beloved candies and
                              2   inadvertently ingest the psychoactive compound THC contained therein.
                              3            52.   California’s Business and Professions Code section 26130(c)(1) states
                              4   that edible cannabis products shall not be “designed to be appealing to children or
                              5   easily confused with commercially sold candy or foods that do not contain
                              6   cannabis.” Furthermore, it is illegal to produce and sell edible cannabis products
                              7   which contain more than 10 milligrams of THC per serving—an amount that the
                              8   “Medicated Skittles” product exceeds per the description on its packaging and
                              9   which, on information and belief, the “Starburst Gummies” and “Life Savers
                           10     Medicated Gummies” likely exceed, as well. Cal. Bus. & Prof. Code § 26130(c)(2).
                           11     Thus, the public harm caused by the manufacture and distribution of these
                           12     counterfeit and infringing products is compounded by the illegal packaging designed
                           13     to appeal to children and imitate Wrigley’s famous candies, as well as by the
                           14     illegally high dosages of THC being infused into the products.
                           15              53.   Just as Wrigley actively enforced its intellectual property rights against
                           16     manufacturers and distributors of infringing “candy-flavored” e-liquid products for
                           17     e-cigarettes when those products presented a risk of harm to children and the public
                           18     at large, Wrigley here seeks to prevent the further unauthorized and dangerous use
                           19     of its Wrigley Trademarks on edible cannabis-infused products.
                           20     III.     DEFENDANTS’ WRONGFUL ACTS
                           21              54.   Each of the Defendants in this action is engaged in the marketing,
                           22     offering for sale, sale, and distribution of edible cannabis candy products that
                           23     counterfeit and/or infringe on the Wrigley Trademarks, causing damage to Wrigley
                           24     and harm to the public due to the illegal and unauthorized imitation of Wrigley’s
                           25     famous candy products.
                           26              55.   Rather than develop their own brand names for their cannabis products,
                           27     Defendants instead chose to use the Wrigley Trademarks, without authorization or
                           28     license, in the marketing of their products, exhibiting no regard for Wrigley’s

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                  15                                 COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 16 of 70 Page ID #:16



                              1   intellectual property rights, the consumer confusion likely to be caused by the
                              2   infringing products described herein, or the danger posed by distributing cannabis-
                              3   infused products in the form of and packaged as imitations of Wrigley’s famous
                              4   candies.
                              5            56.   On information and belief, Defendants are similarly situated in that
                              6   they have all obtained elements of their counterfeit products from the same or
                              7   similar sources, based on the similarity of the counterfeit packaging used to market
                              8   and contain the edible cannabis products complained of herein.
                              9            A.    2020EDIBLEZ’ WRONGFUL ACTS
                           10              57.   Upon information and belief, 2020ediblez markets and sells cannabis
                           11     products online via the website located at https://2020ediblez.com. 2020ediblez
                           12     offers their products to consumers located in the State of California, including in this
                           13     District.
                           14              58.   As of the date of this filing, 2020ediblez is marketing and offering for
                           15     sale at least five cannabis products which violate Wrigley’s rights in the Wrigley
                           16     Trademarks. Those products include: (1) “Skittles 500mg” (sold in four flavors:
                           17     “Green,” “Yellow,” “Blue,” and “Purple”); (2) “Cannaburst 500mg Starburst
                           18     Gummies Edibles” (sold in three flavors: “Sours,” “Berry,” and “Tropical”); (3)
                           19     “Starbuds Gummies” (sold in two flavors: “Sour Berry” and “Original”); (4)
                           20     “Lifesavers Medicated Gummies 600mg”; and (5) “Life Savers CBD Gummies
                           21     200mg.” These products, collectively referred to as the “2020ediblez Infringing
                           22     Products,” are pictured below as they appear on 2020ediblez’ website:
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                  16                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 17 of 70 Page ID #:17



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                           17                            COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 18 of 70 Page ID #:18



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                           18                            COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 19 of 70 Page ID #:19



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14              59.   Upon information and belief, 2020ediblez adopted and uses the
                           15     Wrigley Trademarks in marketing, offering for sale, and distributing the
                           16     2020ediblez Infringing Products with full knowledge of, and in willful disregard of,
                           17     Wrigley’s intellectual property rights, and with the intent to take advantage of the
                           18     goodwill that Wrigley has developed in the Wrigley Trademarks.
                           19              B.    THE IE420 DEFENDANTS’ WRONGFUL ACTS
                           20              60.   Upon information and belief, the IE420 Defendants market and sell
                           21     cannabis products online via the website located at https://www.ie420supply.com.
                           22     The IE420 Defendants offer their products to consumers located in the State of
                           23     California, including in this District.
                           24              61.   As of the date of this filing, the IE420 Defendants are marketing and
                           25     offering for sale at least three cannabis products which violate Wrigley’s rights in
                           26     the Wrigley Trademarks. Those products include: (1) “Medicated Skittles 400mg
                           27     THC Edible” (sold in four flavors: “Original,” “Wild Berry,” “Zombie,” and
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 19                               COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 20 of 70 Page ID #:20



                              1   “Seattle Mix”); (2) “Starburst Gummies 500mg THC” (sold in two flavors: “Berry”
                              2   and “Sours”); and (3) “Blue Skittlez.” These products, collectively referred to as the
                              3   “IE420 Infringing Products,” are pictured below as they appear on the IE420
                              4   Defendants’ website:
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                               20                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 21 of 70 Page ID #:21



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                           21                            COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 22 of 70 Page ID #:22



                              1            62.   Upon information and belief, the IE420 Defendants adopted and use the
                              2   Wrigley Trademarks in marketing, offering for sale, and distributing the IE420
                              3   Infringing Products with full knowledge of, and in willful disregard of, Wrigley’s
                              4   intellectual property rights, and with the intent to take advantage of the goodwill that
                              5   Wrigley has developed in the Wrigley Trademarks.
                              6            63.   Additionally, Mohr appears in a video titled “First Medicated Skittles
                              7   Review ever!” which has been published on YouTube at the following URL
                              8   address: https://www.youtube.com/watch?v=njltYxRagN8. Upon information and
                              9   belief, the video was posted by the IE420 Defendants. In the video, Mohr reviews
                           10     the “Medicated Skittles” product and advertises special deals and promotions for the
                           11     “Medicated Skittles” product being offered by the IE420 Defendants on their
                           12     website.
                           13              C.    OC420’S WRONGFUL ACTS
                           14              64.   Upon information and belief, OC420 markets and sells cannabis
                           15     products online via the website located at https://oc420collection.com. OC420
                           16     offers their products to consumers located in the State of California, including in this
                           17     District.
                           18              65.   As of the date of this filing, OC420 is marketing and offering for sale at
                           19     least three cannabis products which violate Wrigley’s rights in the Wrigley
                           20     Trademarks. Those products include: (1) “Medicated Skittles” (sold in four flavors:
                           21     “Original,” “Sour,” “Wild Berry,” and “Seattle Mix”); (2) “Medicated Cannaburst
                           22     Gummies” (sold in three flavors: “Original Sours,” “Berry Sours,” and “Tropical”);
                           23     and (3) a “Munchies Edible Deal” which includes a package of the “Cannaburst
                           24     Gummies.” These products, collectively referred to as the “OC420 Infringing
                           25     Products,” are pictured below as they appear on OC420’s website:
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                  22                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 23 of 70 Page ID #:23



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                           23                            COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 24 of 70 Page ID #:24



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16              66.   Upon information and belief, OC420 adopted and uses the Wrigley
                           17     Trademarks in marketing, offering for sale, and distributing the OC420 Infringing
                           18     Products with full knowledge of, and in willful disregard of, Wrigley’s intellectual
                           19     property rights, and with the intent to take advantage of the goodwill that Wrigley
                           20     has developed in the Wrigley Trademarks.
                           21              D.    THE GASBUDS DOE DEFENDANT’S WRONGFUL ACTS
                           22              67.   Upon information and belief, the GasBuds DOE Defendant markets
                           23     and sells cannabis products online via the website located at https://gasbuds.com.
                           24     The GasBuds DOE Defendant offers their products to consumers located in the State
                           25     of California, including in this District.
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                   24                            COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 25 of 70 Page ID #:25



                              1            68.   As of the date of this filing, the GasBuds DOE Defendant is marketing
                              2   and/or offering for sale at least six cannabis products which violate Wrigley’s rights
                              3   in the Wrigley Trademarks. Those products include: (1) “Medicated Sour Skittles
                              4   600mg THC”; (2) “Medicated Sour Skittles – 400mg THC”; (3) “Medicated Yellow
                              5   Sour Skittles – 400mg THC”; (4) “STARBUDS Gummies – 500mg THC”; (5)
                              6   “STARBUDS Medicated Gummies Original – 500mg THC”; and (6) “STARBUDS
                              7   Medicated Gummies Sour – 500mg THC.” These products, collectively referred to
                              8   as the “GasBuds Infringing Products,” are pictured below as they appear on the
                              9   GasBuds DOE Defendant’s website:
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                25                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 26 of 70 Page ID #:26



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                           26                            COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 27 of 70 Page ID #:27



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                           27                            COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 28 of 70 Page ID #:28



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15              69.   Upon information and belief, the GasBuds DOE Defendant adopted
                           16     and uses the Wrigley Trademarks in marketing, offering for sale, and distributing
                           17     the GasBuds Infringing Products with full knowledge of, and in willful disregard of,
                           18     Wrigley’s intellectual property rights, and with the intent to take advantage of the
                           19     goodwill that Wrigley has developed in the Wrigley Trademarks.
                           20              E.    THE CANNABIS 420 DOE DEFENDANT’S WRONGFUL ACTS
                           21              70.   Upon information and belief, the Cannabis 420 DOE Defendant
                           22     markets and sells cannabis products online via the website located at
                           23     https://cannabis420supply.com. The Cannabis 420 DOE Defendant offers their
                           24     products to consumers located in the State of California, including in this District.
                           25              71.   As of the date of this filing, the Cannabis 420 DOE Defendant is
                           26     marketing and offering for sale at least two cannabis products which violate
                           27     Wrigley’s rights in the Wrigley Trademarks: (1) “Medicated Skittles 400mg THC
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 28                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 29 of 70 Page ID #:29



                              1   Edible” (sold in five flavors: “Original,” “Sour,” “Wild Berry,” “Zombie,” and
                              2   “Seattle Mix”); and (2) “Cannaburst Gummies 500mg THC” (sold in two flavors:
                              3   “Sours” and “Berry Sours”). These products (collectively referred to as the
                              4   “Cannabis 420 Infringing Products,” and, together with the 2020ediblez Infringing
                              5   Products, IE420 Infringing Products, OC420 Infringing Products, and GasBuds
                              6   Infringing Products, the “Infringing Products”) are pictured below as they appear on
                              7   the Cannabis 420 DOE Defendant’s website:
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                               29                               COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 30 of 70 Page ID #:30



                              1
                              2
                              3
                              4
                              5
                              6
                              7
                              8
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16              72.   Upon information and belief, the Cannabis 420 DOE Defendant

                           17     adopted and uses the Wrigley Trademarks in marketing, offering for sale, and

                           18     distributing the Cannabis 420 Infringing Products with full knowledge of, and in

                           19     willful disregard of, Wrigley’s intellectual property rights, and with the intent to

                           20     take advantage of the goodwill that Wrigley has developed in the Wrigley

                           21     Trademarks.

                           22                                 FIRST CLAIM FOR RELIEF

                           23                         (Federal Counterfeiting Against All Defendants)

                           24              73.   Wrigley realleges the allegations of the preceding paragraphs as if fully

                           25     set forth herein.

                           26              74.   Wrigley owns certain exclusive rights in and to the marks and logos

                           27     reflected in the SKITTLES®, STARBURST®, and LIFE SAVERS® registrations

                           28     and the goods covered by those registrations are candy.

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 30                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 31 of 70 Page ID #:31



                              1            75.   Defendants use in commerce, market, and offer for sale edible cannabis
                              2   products featuring the “Skittles” mark in plain text and white block lettering,
                              3   distinctive rainbow designs, images of candy-coated lentils with an “S” imprinted
                              4   thereon, and/or a design featuring such candy lentils cascading along an upside-
                              5   down rainbow, marks and trade dress that are identical to, or substantially
                              6   indistinguishable from, the marks and logos in the SKITTLES® registrations.
                              7   Defendants’ use of those marks in association with candies constitutes trademark
                              8   counterfeiting in violation of 15 U.S.C. § 1114.
                              9            76.   Additionally, Defendants use in commerce, market, and offer for sale
                           10     edible cannabis products featuring the “Starburst” mark and/or images of square
                           11     candies with a stylized “S” imprinted thereon, marks and trade dress that are
                           12     identical to, or substantially indistinguishable from, the marks and logos in the
                           13     STARBURST® registrations. Defendants’ use of those marks in association with
                           14     candies constitutes trademark counterfeiting in violation of 15 U.S.C. § 1114.
                           15              77.   Furthermore, 2020ediblez uses in commerce, markets, and offers for
                           16     sale edible cannabis products featuring the “Life Savers” mark in plain text and
                           17     stylized lettering, as well as images of the LIFE SAVERS® distinctive circular
                           18     candies, marks and trade dress that are identical to, or substantially indistinguishable
                           19     from, the marks and logos in the LIFE SAVERS® registrations. 2020ediblez’ use
                           20     of those marks in association with candies constitutes trademark counterfeiting in
                           21     violation of 15 U.S.C. § 1114.
                           22              78.   Defendants’ use of the counterfeit marks in advertising, offering for
                           23     sale, selling, and distributing its edible cannabis candy products is likely to cause
                           24     confusion, mistake, or deception as to source, affiliation, or sponsorship of the
                           25     goods.
                           26              79.   Upon information and belief, Defendants have used the marks and
                           27     logos reflected in the SKITTLES®, STARBURST®, and LIFE SAVERS®
                           28     registrations for their counterfeit products with full knowledge of, and in willful

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 31                                 COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 32 of 70 Page ID #:32



                              1   disregard of Wrigley’s rights in its trademarks, and with the intent to obtain a
                              2   commercial advantage that Defendants otherwise would not have.
                              3            80.    The imitation, copying, and unauthorized use of the marks and logos
                              4   reflected in the SKITTLES®, STARBURST®, and LIFE SAVERS® registrations
                              5   causes irreparable injury to Wrigley, including injury to its business reputation and
                              6   the goodwill associated with the Wrigley Trademarks.
                              7            81.    Wrigley has no adequate remedy at law for these injuries. Moreover,
                              8   unless Defendants are restrained by this Court from continuing this imitation,
                              9   copying, and unauthorized use of the marks and logos reflected in the SKITTLES®,
                           10     STARBURST®, and LIFE SAVERS® registrations, these injuries will continue to
                           11     occur. Wrigley is entitled to a preliminary and permanent injunction restraining
                           12     Defendants, their agents, employees, and all persons acting in concert with them,
                           13     from engaging in such further acts in violation of 15 U.S.C. § 1116.
                           14              82.    Wrigley is further entitled to recover from Defendants the damages it
                           15     has sustained and will sustain, and any gains, profits, and advantages unfairly
                           16     obtained by Defendants as a result of Defendants’ imitation, copying, and
                           17     unauthorized use as alleged above. Wrigley is, at present, unable to ascertain the
                           18     full extent of monetary damages suffered by reason of Defendants’ acts.
                           19              83.    By reason of Defendants’ acts, and pursuant to 15 U.S.C. § 1117,
                           20     Wrigley is entitled to Defendants’ profits, Wrigley’s costs of suit, Wrigley’s
                           21     reasonable attorneys’ fees, and Wrigley’s actual damages, and the trebling of those
                           22     damages or of Defendants’ profits, or to statutory damages at its election.
                           23                                 SECOND CLAIM FOR RELIEF
                           24                    (Federal Trademark Infringement Against All Defendants)
                           25              84.    Wrigley realleges the allegations of the preceding paragraphs as if fully
                           26     set forth herein.
                           27              85.    Defendants’ acts are likely to cause confusion, mistake, or deception as
                           28     to source, affiliation, or sponsorship, in violation of 15 U.S.C. §§ 1114, 1125(a).

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                  32                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 33 of 70 Page ID #:33



                              1            86.   Upon information and belief, Defendants adopted and use the Wrigley
                              2   Trademarks with full knowledge of, and in willful disregard of Wrigley’s rights in
                              3   its trademarks, and with the intent to obtain a commercial advantage that Defendants
                              4   otherwise would not have, making this an exceptional case pursuant to
                              5   15 U.S.C. § 1117.
                              6            87.   Wrigley has been, and will continue to be, damaged by Defendants’
                              7   infringement in an amount to be determined at trial.
                              8            88.   Defendants’ acts are greatly and irreparably damaging to Wrigley and
                              9   will continue to damage Wrigley unless enjoined by the Court such that Wrigley is
                           10     without an adequate remedy at law.
                           11                                 THIRD CLAIM FOR RELIEF
                           12                    (Federal Trademark Dilution Against All Defendants)
                           13              89.   Wrigley realleges the allegations of the preceding paragraphs as if fully
                           14     set forth herein.
                           15              90.   The Wrigley Trademarks are inherently distinctive and famous under
                           16     15 U.S.C. § 1125(c).
                           17              91.   Defendants’ unlawful uses of the Wrigley Trademarks in commerce
                           18     began long after the Wrigley Trademarks became famous.
                           19              92.   Defendants’ conduct causes, and will continue to cause, dilution of the
                           20     distinctive quality of the famous Wrigley Trademarks.
                           21              93.   Upon information and belief, Defendants adopted and use the Wrigley
                           22     Trademarks with full knowledge of Wrigley’s intellectual property rights therein,
                           23     and with the willful intention to trade on Wrigley’s reputation and/or cause dilution
                           24     of the famous Wrigley Trademarks, making this an exceptional case pursuant to 15
                           25     U.S.C. § 1117.
                           26              94.   Wrigley has been, and will continue to be, damaged by Defendants’
                           27     dilutive conduct in an amount to be determined at trial.
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 33                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 34 of 70 Page ID #:34



                              1            95.   Defendants’ acts are greatly and irreparably damaging to Wrigley and
                              2   will continue to damage Wrigley unless enjoined by the Court such that Wrigley is
                              3   without an adequate remedy at law.
                              4                              FOURTH CLAIM FOR RELIEF
                              5                   (Federal Unfair Competition Against All Defendants)
                              6            96.   Wrigley realleges the allegations of the preceding paragraphs as if fully
                              7   set forth herein.
                              8            97.   Defendants’ acts are likely to cause confusion or mistake, or to deceive
                              9   as to Defendants’ affiliation, connection, or association with Wrigley, or as to the
                           10     origin, sponsorship, or approval of Defendants’ goods. Defendants’ acts constitute
                           11     unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A).
                           12              98.   Upon information and belief, Defendants’ conduct is willful, deliberate,
                           13     intentional, and in bad faith, making this an exceptional case.
                           14              99.   Wrigley has been, and will continue to be, damaged by Defendants’
                           15     infringement in an amount to be determined at trial.
                           16              100. Defendants’ acts are greatly and irreparably damaging to Wrigley and
                           17     will continue to damage Wrigley unless enjoined by the Court such that Wrigley is
                           18     without an adequate remedy at law.
                           19                                 FIFTH CLAIM FOR RELIEF
                           20        (Unfair Competition in Violation of Cal. Bus. & Prof. Code §§ 17200, et seq.
                           21                                     Against All Defendants)
                           22              101. Wrigley realleges the allegations of the preceding paragraphs as if fully
                           23     set forth herein.
                           24              102. Defendants have wrongfully appropriated the Wrigley Trademarks in
                           25     connection with their marketing, offering for sale, and/or distribution of the
                           26     Infringing Products. These acts have caused, or are likely to cause, confusion,
                           27     mistake, or deception amongst consumers and others as to the source of the
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 34                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 35 of 70 Page ID #:35



                              1   Infringing Products and as to whether Wrigley has authorized, endorsed, or is
                              2   affiliated with the Infringing Products.
                              3            103. Defendants’ acts constitute unfair competition in violation of California
                              4   Business and Professions Code §§ 17200, et seq. in that they are unlawful, unfair,
                              5   and/or fraudulent acts or business practices, and because Defendants have engaged
                              6   in unfair, deceptive, untrue, and misleading advertising for the Infringing Products.
                              7            104. Upon information and belief, Defendants’ conduct has been deliberate
                              8   and willful, and Defendants’ misappropriation of the Wrigley Trademarks has been
                              9   done with Defendants’ full knowledge of, and total disregard for, Wrigley’s
                           10     intellectual property rights therein and with the bad faith intent to trade on the
                           11     goodwill Wrigley has developed in the Wrigley Trademarks.
                           12              105. As a result of Defendants’ unfair competition, Wrigley has been greatly
                           13     and irreparably harmed, including by the dilution of goodwill, confusion of existing
                           14     and potential customers, and injury to reputation, and Wrigley will continue to be
                           15     damaged by Defendants’ conduct unless it is enjoined by the Court such that
                           16     Wrigley is without an adequate remedy at law.
                           17                                 SIXTH CLAIM FOR RELIEF
                           18              (Dilution in Violation of Cal. Bus. & Prof. Code § 14247 Against All
                           19                                           Defendants)
                           20              106. Wrigley realleges the allegations of the preceding paragraphs as if fully
                           21     set forth herein.
                           22              107. The Wrigley Trademarks are inherently distinctive and famous, being
                           23     widely recognized by the general consuming public of the United States and
                           24     California as an indicator of the source of Wrigley’s candy products.
                           25              108. Defendants’ unlawful uses of the Wrigley Trademarks in commerce
                           26     began long after the Wrigley Trademarks became famous.
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 35                                 COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 36 of 70 Page ID #:36



                              1            109. Defendants’ conduct is likely to cause dilution of the distinctive quality
                              2   of the famous Wrigley Trademarks in violation of California Business and
                              3   Professions Code § 14247.
                              4            110. Upon information and belief, Defendants’ conduct has been deliberate
                              5   and willful, and Defendants’ uses of the Wrigley Trademarks has been done with
                              6   Defendants’ full knowledge of, and total disregard for, Wrigley’s intellectual
                              7   property rights therein and with the bad faith intent to trade on the goodwill Wrigley
                              8   has developed in the Wrigley Trademarks.
                              9            111. Defendants’ acts are greatly and irreparably damaging to Wrigley and
                           10     will continue to damage Wrigley unless enjoined by the Court such that Wrigley is
                           11     without an adequate remedy at law.
                           12                               SEVENTH CLAIM FOR RELIEF
                           13                    (Common Law Unfair Competition Against All Defendants)
                           14              112. Wrigley realleges the allegations of the preceding paragraphs as if fully
                           15     set forth herein.
                           16              113. Defendants have wrongfully appropriated the Wrigley Trademarks in
                           17     connection with their marketing, offering for sale, and/or distribution of the
                           18     Infringing Products. These acts have caused, or are likely to cause, confusion,
                           19     mistake, or deception amongst consumers and others as to the source of the
                           20     Infringing Products and as to whether Wrigley has authorized, endorsed, or is
                           21     affiliated with the Infringing Products.
                           22              114. Defendants’ acts constitute unfair competition in violation of California
                           23     common law in that they are unlawful, unfair, and/or fraudulent acts or business
                           24     practices, and because Defendants have engaged in unfair, deceptive, untrue, and
                           25     misleading advertising for the Infringing Products.
                           26              115. Upon information and belief, Defendants’ conduct has been deliberate
                           27     and willful, and Defendants’ misappropriation of the Wrigley Trademarks has been
                           28     done with Defendants’ full knowledge of, and total disregard for, Wrigley’s

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                  36                               COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 37 of 70 Page ID #:37



                              1   intellectual property rights therein and with the bad faith intent to trade on the
                              2   goodwill Wrigley has developed in the Wrigley Trademarks.
                              3            116. As a result of Defendants’ unfair competition, Wrigley has been greatly
                              4   and irreparably harmed, including by the dilution of goodwill, confusion of existing
                              5   and potential customers, and injury to reputation, and Wrigley will continue to be
                              6   damaged by Defendants’ conduct unless it is enjoined by the Court such that
                              7   Wrigley is without an adequate remedy at law.
                              8                                  PRAYER FOR RELIEF
                              9            WHEREFORE, Wrigley respectfully requests that this Court:
                           10              1.    Enter judgment that Defendants have violated the Lanham Act, 15
                           11     U.S.C. §§ 1114, 1125; California Business and Professions Code §§ 17200, et seq.
                           12     and § 14247; and California common law, and that such violations were willful and
                           13     intentional, making this an exceptional case;
                           14              2.    Award Wrigley statutory damages in the amount of $2,000,000 per
                           15     counterfeit mark per type of goods sold, offered for sale, or distributed, in a total
                           16     amount to be determined at trial, for Defendants’ willful counterfeiting of the
                           17     Wrigley Trademarks and pursuant to 15 U.S.C. §§ 1117(c)(2);
                           18              3.    Issue a preliminary and permanent injunction enjoining and restraining
                           19     Defendants, their agents, servants, employees, successors, assigns, and all other
                           20     persons acting in concert or in participation with Defendants, jointly and severally,
                           21     from directly or indirectly engaging in (a) any further counterfeiting of Wrigley’s
                           22     SKITTLES®, STARBURST®, and LIFE SAVERS® registrations, (b) any further
                           23     trademark infringement, trademark dilution, unfair competition, or deceptive
                           24     business practices, including making, offering for sale, or selling any products that
                           25     feature marks confusingly similar to the Wrigley Trademarks, and (c) doing any
                           26     other act calculated or likely to induce or cause confusion or the mistaken belief that
                           27     Defendants or their products are in any way affiliated, connected, or otherwise
                           28     associated with Wrigley or its products;

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 37                                 COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 38 of 70 Page ID #:38



                              1            4.    Require Defendants to immediately recall from all distribution channels
                              2   all products, packaging, labels, wrappers, advertising, and promotional materials
                              3   bearing or infringing on the Wrigley Trademarks;
                              4            5.    Require Defendants to immediately deliver to Wrigley for destruction
                              5   all products, packaging, labels, wrappers, digital or electronic images or files,
                              6   advertising, and promotional materials bearing or infringing on the Wrigley
                              7   Trademarks, pursuant to 15 U.S.C. § 1118;
                              8            6.    Order Defendants to account to Wrigley for all profits wrongfully
                              9   derived by their unlawful conduct and to pay to Wrigley:
                           10                    a.    all monetary actual and/or statutory damages sustained and to be
                           11                          sustained by Wrigley as a consequence of Defendants’ unlawful
                           12                          conduct, including lost profits and corrective advertising
                           13                          damages, in an amount to be determined at trial;
                           14                    b.    all profits, gains, and advantages obtained by Defendants from
                           15                          their unlawful conduct;
                           16                    c.    exemplary damages, including treble damages resulting from
                           17                          Defendants’ unlawful conduct; and
                           18                    d.    pre-judgment interest on all damages.
                           19              7.    Order Defendants to pay Wrigley’s costs and disbursements in this
                           20     action, including its reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117;
                           21              8.    That the Court order those in privity with, working with, or providing
                           22     services of any kind to Defendants and those with notice or receipt of the injunction,
                           23     and any Internet search engines, domain name registrars, domain name registries,
                           24     Internet Service Providers, and web hosts, shall: (a) be and are restrained and
                           25     enjoined from facilitating access to any and all websites and accounts through which
                           26     Defendants engage in the counterfeiting and/or infringing use of the Wrigley
                           27     Trademarks, and any account(s) associated with the same; (b) be and are restrained
                           28     and enjoined from altering, interlining, removing, destroying, permitting the

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 38                                COMPLAINT
    Including Professional        208719-10057
         Corporations
                              Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 39 of 70 Page ID #:39



                              1   destruction of, or in any other fashion changing any records, including electronic
                              2   records, in the actual or constructive care, custody, or control of Defendants that are
                              3   relevant to the subject matter of this lawsuit or likely to lead to the discovery of
                              4   relevant records or evidence, wherever said records are physically located; (c) be
                              5   ordered to preserve copies of all documents, files, electronically-stored information
                              6   and things relating to the websites controlled by Defendants that offer products or
                              7   packaging bearing the Wrigley Trademarks and take steps to retrieve files that may
                              8   have been deleted before entry of this injunction; (d) be ordered to provide any and
                              9   all identification, contact, and registration information associated with those
                           10     websites; and (e) be ordered to produce any and all documents and electronically-
                           11     stored information regarding access, download, and visitors to the websites;
                           12              9.    Direct that each of the Defendants file with this Court and serve on
                           13     counsel for Wrigley within thirty days after entry of any injunction issued by the
                           14     Court, a sworn written statement pursuant to 15 U.S.C. § 1116 setting forth in detail
                           15     the manner and form in which they have complied with the injunction; and
                           16              10.   Order any such other or further relief as the Court may deem just and
                           17     proper.
                           18                                 DEMAND FOR JURY TRIAL
                           19              Pursuant to Fed. R. Civ. P. 38(b), Wm. Wrigley Jr. Company respectfully
                           20     demands a trial by jury of all issues so triable by a jury.
                           21
                           22     Dated: May 3, 2021                       LOEB & LOEB LLP
                           23
                                                                           By: /s/ Kyle R. Petersen
                           24                                                 Douglas N. Masters
                                                                              Kyle R. Petersen
                           25                                                 Attorneys for Plaintiff
                                                                              Wm. Wrigley Jr. Company
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20417045.8                                 39                                 COMPLAINT
    Including Professional        208719-10057
         Corporations
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 40 of 70 Page ID #:40




                EXHIBIT A
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 41 of 70 Page ID #:41




    Int. Cl.: 30

    Prior U.S. Cl.: 46
                                                                                   Reg. No. 1,221,105
    United States Patent and Trademark Office                                        Registered Dec. 21,1982


                                                TRADEMARK
                                                Principal Register



                                                  SKITTLES




    Mars, Incorporated (Delaware corporation)                For: CANDY, in CLASS 30 (U.S. Cl. 46).
    1651 Old Meadow Rd.                                      First use Mar. 10, 1971; in commerce Mar. 10,
    McLean, Va. 22102                                     1971.

                                                            Ser. No. 305,850, filed Apr. 14, 1981.

                                                          RICHARD A. STRASER, Examining Attorney
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 42 of 70 Page ID #:42




 Int. Cl.: 30
 Prior U.S. Cl.: 46
                                                                      Reg. No. 2,535,714
 United States Patent and Trademark Office                               Registered Feb. 5, 2002


                                      TRADEMARK
                                  PRINCIPAL REGISTER




 MARS, INCORPORATED (DELAWARE COR­              THE DRAWING IS NOT LINED FOR COLOR.
    PORATION)                                 THE STIPPLING IS FOR SHADING PURPOSES
 6885 ELM STREET                              ONLY AND DOES NOT INDICATE COLOR.
 MCLEAN, VA 221013883

   FOR: CONFECTIONERY, NAMELY, CANDY, IN
                                               SER. NO. 76-010,416, FILED 3-27-2000.
 CLASS 30 (U.S. CL. 46).

  FIRST USE 7-0-1982; IN COMMERCE 7-0-1982.
                                              BARBARA A. LOUGHRAN, EXAMINING ATTOR­
  OWNER OF U.S. REG. NO. 1,687,121.            NEY
                    Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 43 of 70 Page ID #:43




Reg. No. 4,377,303                                                 WM. WRIGLEY JR. COMPANY (DELAWARE CORPORATION)
                                                                   1132 WEST BLACKHAWK STREET
Registered July 30,2013                                            Chicago, ii. 6O642

lnt. Cl.: 30                                                       FOR: CANDY, IN CLASS 30 (U.S. CL. 46).

                                                                   FIRST USE 12-0-2012; IN COMMERCE 12-0-2012.
TRADEMARK
                                                                   THE MARK CONSISTS OF THE WORD "SKITTLES" IN WHITE LEITERS OUTLINED IN
PRINCIPAL REGISTER                                                 RED. AN "S" LENTIL - SHAPED PIECE OVER THE LETTER "I" IN THE WORD "SKITTLES"
                                                                   AND AN UPSIDE RAINBOW IN RED. ORANGE. YELLOW. GREEN. BLUE AND PURPLE
                                                                   BEHIND THE WORD "SKITTLES", WITH "S" LENTIL - SHAPED PIECES OVER THE
                                                                   RAINBOW IN RED. ORANGE, YELLOW. PURPLE AND GREEN.

                                                                   THE COLOR(S) WHITE, RED, ORANGE. YELLOW. GREEN. BLUE AND PURPLE 1S/ARE
                                                                   CLAIMED AS A FEATURE OF THE MARK.

                                                                   SN 85-547.164. FILED 2-20-2012.

                                                                   MARK RADEMACHER. EXAMINING ATTORNEY




Artkif Dfcrrtor of th* IM<d Stair. Patrol «nd Irad.ni.ri, Offlrr
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 44 of 70 Page ID #:44
                          REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                 TRADEMARK REGISTRATION

     WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
            DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

 Requirements in the First Ten Years*
 What and When to File:

            First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
           5th and 6th years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is
           accepted, the registration will continue in force for the remainder of the ten-year period, calculated
           from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
           federal court.

     •      Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
           Application for Renewal between the 9th and 10th years after the registration date.*
           See 15 U.S.C. §1059.

 Requirements in Successive Ten-Year Periods*
 What and When to File:

     •     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal between
           every 9th and lOth-year period, calculated from the registration date.*

 Grace Period Filings*

 The above documents will be accepted as timely if filed within six months after the deadlines listed above
 with the payment of an additional fee.


   The United States Patent and Trademark Office (USPTO) will NOT send you any future notice or
                                reminder of these filing requirements.

 *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
 an extension of protection to the United Slates under the Madrid Protocol must timely file the Declarations
 of Use (or Excusable Nonuse) referenced above directly with the USPTO. The time periods for filing are
 based on the U.S. registration date (not the international registration dale). The deadlines and grace periods
 for the Declarations of Use (or Excusable Nonuse) are identical to those for nationally issued registrations.
 See 15 U.S.C. §§1058. 1141k. However, owners of international registrations do not file renewal applications
 at the USPTO. Instead, the holder must file a renewal of the underlying international registration at the
 International Bureau of the World Intellectual Property Organization, under Article 7 of the Madrid Protocol,
 before the expiration of each ten-year term of protection, calculated from the date of the international
 registration. See 15 U.S.C. §1141j. For more information and renewal forms for the international registration,
 see http://www.wipo.int/madrid/en/.

 NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
 USPTO website for further information. With the exception of renewal applications for registered
 extensions of protection, you can file the registration maintenance documents referenced above online
 at http://www.uspto.gov.




                                           Page: 2 / RN H 4,377,303
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 45 of 70 Page ID #:45




 Reg. No. 4,983,664               WM. WRIGLEY JR. COMPANY (DELAWARE CORPORATION)
                                  1132 WES I BLACKHAWK STREET
 Registered June 21,2016          Chicago, ii. 60642

 Int. CL: 30                      FOR: CANDY, IN CLASS 30 (U.S. CL. 46).

                                  FIRST USE 11-30-2013; IN COMMERCE 11-30-2013.
TRADEMARK
                                  OWNER OF U.S. REG. NOS. 4,377,303 AND 4,393,854.
 PRINCIPAL REGISTER
                                  THE COLOR(S) RED, YELLOW, ORANGE, BLUE, PURPLE, AND GREEN IS/ARE CLAIMED
                                  AS A FEATURE OF THE MARK.

                                  THE MARK CONSISTS OF AN UPSIDE DOWN RAINBOW IN RED, ORANGE, YELLOW.
                                  GREEN. BLUE AND PURPLE.

                                  SN 86-148,847, FILED 12-19-2013.

                                  KAREN BRACEY, EXAMINING ATTORNEY




  Director of the United States
  Patent and Trademark Office
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 46 of 70 Page ID #:46




                               REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                      TRADEMARK REGISTRATION

         WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
                DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

     Requirements in the First Ten Years*
     What and When to File:

                 First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
                5th and 6th years after the registration date. See 15 U.S.C. §§1058. 1141k. If the declaration is
                accepted, the registration will continue in force for the remainder of the ten-year period, calculated
                from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
                federal court.

                Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
                Application for Renewal between the 9th and I Oth years after the registration date.*
                See 15 U.S.C. §1059.


     Requirements in Successive Ten-Year Periods*
     What and When to File:

                You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal between
                every 9th and lOth-year period, calculated from the registration date.*

     Grace Period Filings*

     The above documents will be accepted as timely if filed within six months after the deadlines listed above
     with the payment of an additional fee.

     •ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
     an extension of protection to the United Stales under the Madrid Protocol must timely file the Declarations
     of Use (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office
     (USPTO). The time periods for filing arc based on the U.S. registration date (not the international registration
     date). The deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to
     those for nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international
     registrations do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the
     underlying international registration at the International Bureau of the World Intellectual Property Organization,
     under Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated
     from the date of the international registration. See 15 U.S.C. §114 Ij. For more information and renewal
     forms for the international registration, see http://www.wipo.int/madrid/en/.

     NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
     USPTO website for further information. With the exception of renewal applications for registered
     extensions of protection, you can file the registration maintenance documents referenced above online
     at http://www.uspto.gov.

     NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
     owners/holders who authorize e-mail communication and maintain a current e-mail address with the
     USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
     Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
     available at http://www.uspto.gov.




                                                Page: 2 / RN # 4,983,664
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 47 of 70 Page ID #:47



 Int Cl.: 30

 Prior U.S. CL: 46
                                                                                    Reg. No. 1,000,007
 United States Patent OfSce                                                   Registered Dec. 17, 1974


                                             TRADEMARK
                                             Principal Register



                                             STARBURST

 Mars, Incorporated (Delaware corporation)               For: FRUIT CANDY, in CLASS 46 (INT. CL. 30).
 100 W. 10th St.                                         First use Mar. 21, 1966; in commerce Mar. 21, 1966.
 Wilmington, Del.
                                                         Ser. No. 449,666, filed Feb. 23. 1973.
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 48 of 70 Page ID #:48




     Int. Cl.: 30
     Prior U.S. CI.: 46
                                                                                        Reg. No. 1,000,007
     United States Patent Office_________                                         Registered Dec. 17, 1974


                                                 TRADEMARK
                                                 Principal Register



                                                 STARBURST

     Mars, Incorporated (Delaware corporation)               For: FRUIT CANDY, in CLASS 46 (INT. CL. 30).
     100 W. 10th St.                                         First use Mar. 21, 1966; in commerce Mar. 21, 1966.
     Wilmington, Del.
                                                             Ser. No. 449,666, filed Feb. 23, 1973.
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 49 of 70 Page ID #:49



     Int Q.: 30                                                       /

     Prior U.S. a.: 46
                                                                 Reg. No. 1,000,007
     United States Patent and Trademark Office             Registered Dec. 17,1974
     10 Year Renewal                            Renewal Term Begins Dec. 17,1994


                                 TRADEMARK
                             PRINCIPAL REGISTER




                                   STARBURST




     MARS, INCORPORATED (DELAWARE             FOR: FRUIT CANDY, IN CLASS 46
       CORPORATION)                         (INT. CL. 30).
     100 W. 10TH ST.                          FIRST USE 3-21-1966; IN COMMERCE
     WILMINGTON, DE                         3-21-1966.
                                             SER. NO. 72-449,666, FILED 2-23-1973.




                  In testimony whereof I have hereunto set my hand
                  and caused the seal of The Patent and Trademark
                  Office to be affixed on Feb. 21, 1995.




                  COMMISSIONER OF PATENTS AND TRADEMARKS
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 50 of 70 Page ID #:50




 Int. Cl.: 30
 Prior U.S. Cl.: 46
                                                                                    Reg. No. 1,000,007
 United States Patent Office                                                  Registered Dec. 17, 1974

                                             TRADEMARK
                                             Principal Register



                                             STARBURST

 Mars, Incorporated (Delaware corporation)               For: FRUIT CANDY, in CLASS 46 (INT. CL. 30).
 100 W. 10th St.                                         First use Mar. 21, 1966; in commerce Mar. 21, 1966.
 Wilmington, Del.
                                                         Ser. No. 449,666, filed Feb. 23, 1973.
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 51 of 70 Page ID #:51




 Prior U.S. Cl.: 46
                                                                  Reg. No. 1,545,544
 United States Patent and Trademark Office                         Registered June 27,1989


                                  TRADEMARK
                              PRINCIPAL REGISTER




                       Startiuisl
 MARS, INCORPORATED (DELAWARE COR­           OWNER OF U.S. REG. NOS. 982,575, 1,000,007,
   PORATION)                                AND 1,002,984.
 6885 ELM STREET
 MCLEAN, VA 22101
                                              SER. NO. 756,140, FILED 10-5-1988.
   FOR: CANDY, IN CLASS 30 (U.S. CL. 46).
   FIRST USE 11-0-1982; IN COMMERCE         ROBERT F. GARCIA, EXAMINING ATTOR­
 11-0-1982.                                  NEY
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 52 of 70 Page ID #:52




                                      Mars, Incorporated

                                      6885 Elm Street
                                      McLean, Virginia 22101-3883

      Date of First Use               June 1993

      Date of First Use
      Interstate Commerce             June 1993

      Goods                           Candy




                            15^5 5W T
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 53 of 70 Page ID #:53




   Registrant           Mars, Incorporated

   Address              6885 Elm Street
                        McLean, Virginia 22101-3883

   Goods                Candy

   Registration No.     1,545,544




                      1,545 54^
         Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 54 of 70 Page ID #:54




                               F
                                                                     tales?
                                            Wmteti States patent anti <raiiemarfe Office




Reg. No. 4,179,436                                          WM W RIGLEY JR COMPANY (DELAWARE CORPORATION)
                                                            410 NORTH MICHIGAN AVENUE
Registered July 24,2012                                     CHICAGO, IL 60611

Int. CL: 30                                                 FOR CANDY, IN CLASS 30 (U S CL 46)

                                                            FIRST USE 12-0-2003, IN COMMERCE 12-0-2003
TRADEMARK
                                                            THE MARK CONSISTS OF THE LETTER "S" IN STYLIZED FORM
PRINCIPAL REGISTER
                                                            SER NO 85-502,058, FILED 12-22-2011

                                                            KATHLEEN LORENZO, EXAMINING ATTORNEY




Director ol the United States Patent and Trademark Office
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 55 of 70 Page ID #:55




                         REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                TRADEMARK REGISTRATION
    WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
           DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

            First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
           5th and 6th years after the registration date. See 15 U.S.C §§1058, 1141k If the declaration is
           accepted, the registration will continue m force for the remainder of the ten-year period, calculated
           from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
           federal court.

           Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
           Application for Renewal between the 9th and 10th years after the registration date.*
           See 15USC §1059

 Requirements in Successive Ten-Year Periods*
 What and When to File:

     •     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal between
           every 9th and lOth-year period, calculated from the registration date.*

 Grace Period Filings*

 The above documents will be accepted as timely if filed within six months after the deadlines listed above
 with the payment of an additional fee.


   The United States Patent and Trademark Office (USPTO) will NOT send you any future notice or
                                reminder of these filing requirements.

 *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
 an extension of protection to the United States under the Madnd Protocol must timely file the Declarations
 of Use (or Excusable Nonuse) referenced above directly with the USPTO The time periods for filing are
 based on the U.S. registration date (not the international registration date) The deadlines and grace periods
 for the Declarations of Use (or Excusable Nonuse) are identical to those for nationally issued registrations
 See 15U S C §§1058,1141k However, owners of international registrations do not file renewal applications
 at the USPTO Instead, the holder must file a renewal of the underlying international registration at the
 International Bureau of the World Intellectual Property Organization, under Article 7 of the Madrid Protocol,
 before the expiration of each ten-year term of protection, calculated from the date of the international
 registration 5eel5USC §1141j For more information and renewal forms for the international registration,
 see http //www wipo mt/madnd/en/

 NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
 USPTO website for further information. With the exception of renewal applications for registered
 extensions of protection, you can file the registration maintenance documents referenced above online
 at http //www.uspto gov




                                          Page-2/RN# 4,179,436
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 56 of 70 Page ID #:56




 Reg. No. 4,268,392                                           WM. WRIGLEY JR. COMPANY (DELAWARE CORPORATION)
                                                              1132 WEST BLACKHAWK STREET
 Registered Jan. 1, 2013                                      CHICAGO. IL 60642

 Int. Cl.: 30                                                 FOR: CANDY. IN CLASS 30 (U.S. CL. 46).

                                                              FIRST USE 12-0-2003: IN COMMERCE 12-0-2003.
TRADEMARK
                                                              OWNER OF U.S. REG. NO. 4.179.436.
 PRINCIPAL REGISTER
                                                              THE MARK CONSISTS OF THE LETTER "S" INSIDE A TEARDROP WITHIN A SQUARE.

                                                              SER. NO. 85-709.617. FILED 8-22-2012.

                                                              MICHAEL SOUDERS. EXAMINING AT TORNEY




 Director of the United States Patent and Iradcinark Office
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 57 of 70 Page ID #:57




                              REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                     TRADEMARK REGISTRATION

         WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
                DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

     Requirements in the First Ten Years*
     What and When to File:

                First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
               5th and 6th years after the registration date. See 15 U.S.C. §§1058. 1141k. If the declaration is
               accepted, the registration will continue in force for the remainder of the ten-year period, calculated
               from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
               federal court.

                Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
               Application for Renewal between the 9th and 10th years after the registration date.*
               See 15 U.S.C. §1059.


     Requirements in Successive Ten-Year Periods*
     What and When to File:

               You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal between
               eveiy 9th and lOth-year period, calculated from the registration date *

     Grace Period Filings*

     The above documents will be accepted as timely if filed within six months after the deadlines listed above
     with tlic payment of an additional fee.


       The United States Patent and Trademark Office (USPTO) will NOT send you any future notice or
                                    reminder of these filing requirements.

     *ATTENTION MADRID PROTOCOL REGISTRANTS: The holderof an international registration with
     an extension of protection to the United Stales under the Madrid Protocol must timely file the Declarations
     of Use (or Excusable Nonuse) referenced above directly with the USPTO. The time periods for filing arc
     based on the U.S. registration date (not the international registration date). The deadlines and grace periods
     for tlic Declarations of Use (or Excusable Nonuse) arc identical to those for nationally issued registrations.
     See 15 U.S.C. §§1058. 1141k. However, owners of international registrations do not file renewal applications
     at the USPTO. Instead, the liolder must file a renewal of the underlying international registration at the
     International Bureau of the World Intellectual Property Organization, under Article 7 of the Madrid Protocol,
     before the expiration of each ten-year term of protection, calculated from tlic date of the international
     registration. See 15 U.S.C. § 1141j. For more information and renewal forms for the international registration,
     see http:/Avww.wi po. i nt/madrid/cn/.

     NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
     USPTO website for fu rther information. With the exception of renewal applications for registered
     extensions of protection, you can file the registration maintenance documents referenced above online
     at http://w ww. uspto.gov.




                                               Page: 2 / RN # 4.268.392
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 58 of 70 Page ID #:58




                                          states? of
                               (Hniteb States? patent anti {JTrabemarh Office




                        STARBURST
 Reg. No. 4,625,960                      WM. WRIGLEY JR. COMPANY (DELAWARE CORPORATION)
                                         1132 W. BLACKHAWK ST.
 Registered Oct. 21, 2014                CHICAGO, IL 60642

 Int. Cl.: 30                            FOR: FROZEN CONFECTIONS, IN CLASS 30 (U.S. CL. 46).

                                         FIRST USE 2-28-2014; IN COMMERCE 2-28-2014.
 TRADEMARK
                                         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR­
 PRINCIPAL REGISTER                      TICULAR FONT, STYLE, SIZE, OR COLOR.

                                         OWNER OF U.S. REG. NOS. 1,000,007 AND 1,545,544.

                                         SN 86-029,183, FILED 8-5-2013.

                                         MICHAEL ENGEL, EXAMINING ATTORNEY




   /A:,
  Deputy Director of the United States
    Patent and Trademark Office
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 59 of 70 Page ID #:59




                              REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                     TRADEMARK REGISTRATION

         WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
                DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

     Requirements in the First Ten Years*
     What and When to File:

                First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
               5th and 6th years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is
               accepted, the registration will continue in force for the remainder of the ten-year period, calculated
               from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
               federal court.

               Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
               Application for Renewal between the 9th and 10th years after the registration date.*
               See 15 U.S.C. §1059.

     Requirements in Successive Ten-Year Periods*
     What and When to File:

               You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal between
               every 9th and lOth-year period, calculated from the registration date.*

     Grace Period Filings*

     The above documents will be accepted as timely if filed within six months after the deadlines listed above
     with the payment of an additional fee.


       The United States Patent and Trademark Office (USPTO) will NOT send you any future notice or
                                    reminder of these filing requirements.

     *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
     an extension of protection to the United States under the Madrid Protocol must timely file the Declarations
     of Use (or Excusable Nonuse) referenced above directly with the USPTO. The time periods for filing are
     based on the U.S. registration date (not the international registration date). The deadlines and grace periods
     for the Declarations of Use (or Excusable Nonuse) are identical to those for nationally issued registrations.
     See 15U.S.C. §§1058,1141k. However, owners of international registrations do not file renewal applications
     at the USPTO. Instead, the holder must file a renewal of the underlying international registration at the
     International Bureau of the World Intellectual Property Organization, under Article 7 of the Madrid Protocol,
     before the expiration of each ten-year term of protection, calculated from the date of the international
     registration. See 15 U.S.C. § 1141j. For more information and renewal forms for the international registration,
     see http://www.wipo.int/madrid/en/.

     NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
     USPTO website for further information. With the exception of renewal applications for registered
     extensions of protection, you can file the registration maintenance documents referenced above online
     at http://www.uspto.gov.




                                               Page: 2 / RN # 4,625,960
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 60 of 70 Page ID #:60



             Int. Cl.: 30
             Prior U.S. Cl.: 46                                              Reg. No. 115,895
             United States Patent and Trademark Office               Registered Mar. 20,1917
             10 Year Renewal                              Renewal Term Begins Mar. 20, 1997


                                          TRADEMARK
                                      PRINCIPAL REGISTER




                                            LIFE SAVERS




             NABISCO BRANDS COMPANY (DELA­               FOR:    [CHEWING-GUM.]    CANDY,
              WARE CORPORATION)                       [SWEETMEATS,] AND CONFECTIONS,
             ONE SOUTH WACKER DR.                     IN CLASS 46 (INT. CL. 30).
             SUITE 2740                                 FIRST USE 2-28-1913; IN COMMERCE
             CHICAGO, IL 60606, BY ASSIGNMENT,        2-28-1913.
               MERGER. MERGER, CHANGE OF
               NAME, ASSIGNMENT, ASSIGNMENT.           SER. NO. 71-0*16,594, FILED 7-15 1016.
              CHANGE OF NAME, ASSIGNMENT
              AND ASSIGNMENT FROM MINT
               PRODUCTS COMPANY, INCORPO­
              RATED (NEW YORK CORPORATION)
              MANHATTAN, NY

              OWNER OF U.S. REG. NO. 93,080.




                            In testimony whereof I have hereunto set my hand
                            and caused the seal of The Patent and Trademark
                            Office to be affixed on Nov. 4, 1997.




                            COMMISSIONER OF PATENTS AND TRADEMARKS
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 61 of 70 Page ID #:61




       Registered Dec. 20, 1927.                                      Trade-Mark 236,694
      Renewed December 20. 19^7 to Life Savers Corporation, of
      Port Chester, ilew York, si.corporation of Delaware, which
      has made a showing of ownership of the trade-mark origi­
      nally registered to Life Savers, Inc.,




           UNITED STATES PATENT OFFICE.
                          LIFE SAVERS, INC., OF PORT CHESTER, NEW YORK.

                                        ACT OF FEBRUARY 20, 1905.

                             Application filed March 17,1927.   Serial No. 245,914.




                                           STATEMENT.
       To the Commissioner of Patents:              accordance with the act of February 20th,
          Life Savers, Inc., a corporation duly or­ 1905, as amended.
       ganized and existing by virtue of the laws     The trade-mark has been continuously
       of the State of New York, said corporation used and applied to said goods in appli­
       located and doing business at Port Ches­ cant’s business and in the business of ap­
       ter, in the county of Westchester and State plicant’s predecessors, since Dec. 29, 1921.
       of New York, has adopted and used the          The trade-mark is applied or affixed to
       trade-mark shown in the accompanying the goods, or to the packages containing the
       drawing, for CANDY, CHEWING GUM, same, by direct application to the goods, or
       AND CANDY AND CHEWING-GUM by tags, labels or wrappers on the goods
       CONFECTIONS, in Class 46, Foods and or the packages containing the goods, on
       ingredients of foods, and presents herewith which the trade-mark is shown.
       five specimens showing the trade-mark as
       actually used by the applicant upon the                      LIFE SAVEES, INC.,
       goods, and requests that the same be regis­              By E. P. NOBLE,
       tered in the United States Patent Office in                             Secretary.
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 62 of 70 Page ID #:62




    Int. Q.: 30
    Prior U.S. a.: 46
                                                                   Reg. No. 236,694
    United States Patent and Trademark Office              Registered Dec. 20,1927
    Renewal                                                 OG Date Jan. 24, 1989


                                 TRADEMARK
                             PRINCIPAL REGISTER




    NABISCO BRANDS, INC. (DELAWARE             FOR: CANDY [, CHEWING GUM,
     CORPORATION)                           AND CANDY AND CHEWING-GUM
    EAST HANOVER, NJ 07936, ASSIGNEE        CONFECTIONS], IN CLASS 46 (INT. CL.
     BY MESNE ASSIGNMENT, MERGERS           30).
     AND CHANGE OF NAME FROM LIFE             FIRST USE 12-29-1921; IN COMMERCE
     SAVERS, INC. (NEW YORK CORPO­          12-29-1921.
     RATION) PORT CHESTER, NY
                                             SER. NO. 245,914, FILED 3-17-1927.




                  In testimony whereof I have hereunto set my hand
                  and caused the seal of The Patent and Trademark
                  Office to be affixed on Jan. 24, 1989.




                  COMMISSIONER OF PATENTS AND TRADEMARKS
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 63 of 70 Page ID #:63


      nt. Cl.: 30
      J.S. Cl.: 46
                                                                              Reg. No. 1,130,067
      J.S. Patent and Trademark Office                             ____________    Reg. Jan. 29,i9so

                                                TRADEMARK
                                                Principal Register




     life Savers, Inc. (Delaware corporation)                    For: Pressed Mintsand Hard Candy —in Class 30. (U.S. Cl.
     40 W. 57th St.                                       46).
     New York. N.Y. 10014                                    First use Dec. 24, 1421; 1414 in a different form: tn
                                                          commerce Dec. 24, 1421.
                                                             The lining and/or stippling shown is for shading purposes
                                                          only.
                                                             The mark consists of the configuration of the gixxls with
                                                          the words "Life Saver" embossed thereon.
                                                             Owner of U.S. Reg. Nos. 43,080, 1.033,180 and others.

                                                                 Ser. No. 178,004, Filed July 13, 1478.

                                                          JOHN C. DEMOS. Primary Examiner

                                                           RICHARD A STRASER. Examiner
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 64 of 70 Page ID #:64




     Int. Cl.: 30
     U.S. Cl.: 46
                                                                                          Reg. No. 1,130,067
     U.S. Patent and Trademark Office                                                              Reg. Jan. 29, 1980


                                                TRADEMARK
                                                Principal Register




     Life Savers, Inc. (Delaware corporation)                    For: Pressed Mints and Hard Candy —in Class 30. (U.S. Cl.
     40 W. 57th St.                                       46).
     New York. N.Y. 10019                                    First use Dec. 29, 1921; 1914 in a different form; in
                                                          commerce Dec. 29, 1921.
                                                             The lining and/or stippling shown is for shading purposes
                                                          only.
                                                             The mark consists of the configuration of the goods with
                                                          the words “Life Saver" embossed thereon.
                                                             Owner of U.S. Reg. Nos. 93,080, 1,033,180 and others.

                                                                 Ser. No. 178,009. Filed July 13, 1978.

                                                           JOHN C. DEMOS, Primary Examiner

                                                           RICHARD A. STRASER, Examiner
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 65 of 70 Page ID #:65




       Int. Q.: 30

       Prior U.S. a.: 445
                                                                    Reg. No. 1,130,067
       United States Patent and Trademark Office               Registered Jan. 29, 1980
       Amended                                                  OG Date Jan. 21, 1992


                                    TRADEMARK
                                PRINCIPAL REGISTER




      NABISCO BRANDS, INC. (DELAWARE             THE MARK CONSISTS OF THE CON­
        CORPORATION)                           FIGURATION OF THE GOODS WITH
      7 CAMPUS DRIVE                           THE WORDS “LIFE SAVER” EM­
      PARSIPPANY, NJ 07054, ASSIGNEE BY        BOSSED THEREON.
        MESNE ASSIGNMENT FROM LIFE              SEC. 2(F).
        SAVERS, INC. (DELAWARE CORPO­
        RATION) NEW YORK, NY                    FOR: PRESSED MINTS AND HARD
                                               CANDY, IN CLASS 30 (U.S. CL. 46).
        OWNER OF U.S. REG. NOS. 93,080,
      1,033,180 AND OTHERS.                      FIRST USE 12-29-1921; IN COMMERCE
        THE LINING AND/OR STIPPLING            12-29-1921.
      SHOWN IS FOR SHADING PURPOSES
      ONLY.                                     SER. NO. 73-178,009, FILED 7-13-1978.




                     In testimony whereof I have hereunto set my hand
                     and caused the seal of The Patent and Trademark
                     Office to be affixed on Jan. 21, 1992.




                 COMMISSIONER OF PATENTS AND TRADEMARKS
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 66 of 70 Page ID #:66




   Int. Cl.: 30
   Prior U.S. CI.: 46
                                                                  Reg. No. 2,358,709
   United States Patent and Trademark Office                      Registered June 13, 2000


                                 TRADEMARK
                              PRINCIPAL REGISTER




                        UfESAVERS
   NABISCO BRANDS COMPANY (DELAWARE COR­    FOR: CANDY, IN CLASS 30 (U.S. CL. 46).
     PORATION)                              FIRST USE 6-1-1999; IN COMMERCE 6-1-1999.
   1105 NORTH MARKET STREET
   SUITE 803                                SN 75-628,254, FILED 1-26-1999.
   WILMINGTON, DE 19801
                                           ANDREW EHARD, EXAMINING ATTORNEY
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 67 of 70 Page ID #:67




                                                              states? of
                                              (Ehuteb States? patent anti {JTratiemarh Office




                                   LIFE SAVERS GUMMIES
                                         COLLISIONS

 Reg. No. 4,214,036                                          WM. WRIGLEY JR. COMPANY (DELAWARE CORPORATION)
                                                             1132 WEST BLACKHAWK STREET
 Registered Sep. 25, 2012                                    CHICAGO, IL 60642

 Int. Cl.: 30                                                FOR: CANDY, IN CLASS 30 (U.S. CL. 46).

                                                             FIRST USE 6-30-2011; IN COMMERCE 6-30-2011.
 TRADEMARK
                                                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR­
 PRINCIPAL REGISTER                                          TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                             OWNER OF U.S. REG. NOS. 115,895, 2,605,971 AND OTHERS.

                                                             NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "GUMMIES", APART FROM
                                                             THE MARK AS SHOWN.

                                                             SER. NO. 85-577,789, FILED 3-23-2012.

                                                             MARK RADEMACHER, EXAMINING ATTORNEY




 Director of the United States Patent and Trademark Office
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 68 of 70 Page ID #:68




                              REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                     TRADEMARK REGISTRATION

         WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
                DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

     Requirements in the First Ten Years*
     What and When to File:

                First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
               5th and 6th years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is
               accepted, the registration will continue in force for the remainder of the ten-year period, calculated
               from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
               federal court.

               Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
               Application for Renewal between the 9th and 10th years after the registration date.*
               See 15 U.S.C. §1059.

     Requirements in Successive Ten-Year Periods*
     What and When to File:

               You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal between
               every 9th and lOth-year period, calculated from the registration date.*

     Grace Period Filings*

     The above documents will be accepted as timely if filed within six months after the deadlines listed above
     with the payment of an additional fee.


       The United States Patent and Trademark Office (USPTO) will NOT send you any future notice or
                                    reminder of these filing requirements.

     *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
     an extension of protection to the United States under the Madrid Protocol must timely file the Declarations
     of Use (or Excusable Nonuse) referenced above directly with the USPTO. The time periods for filing are
     based on the U.S. registration date (not the international registration date). The deadlines and grace periods
     for the Declarations of Use (or Excusable Nonuse) are identical to those for nationally issued registrations.
     See 15U.S.C. §§1058,1141k. However, owners of international registrations do not file renewal applications
     at the USPTO. Instead, the holder must file a renewal of the underlying international registration at the
     International Bureau of the World Intellectual Property Organization, under Article 7 of the Madrid Protocol,
     before the expiration of each ten-year term of protection, calculated from the date of the international
     registration. See 15 U.S.C. § 1141j. For more information and renewal forms for the international registration,
     see http://www.wipo.int/madrid/en/.

     NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
     USPTO website for further information. With the exception of renewal applications for registered
     extensions of protection, you can file the registration maintenance documents referenced above online
     at http://www.uspto.gov.




                                               Page: 2/RN# 4,214,036
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 69 of 70 Page ID #:69




                                   states? of
   XZx*                 Knitei) States patent anb ®rabemar& ©ffice




                   LIFE SAVERS GUMMIES TANGY
                           COLLISIONS


 Reg. No. 4,769,489               WM. WRIGLEY JR. COMPANY (DELAWARE CORPORATION)
                                  1132 W. BLACKHAWK STREET
 Registered July 7, 2015          CHICAGO, IL 60642

 Int. Cl.: 30                     FOR: CANDY, IN CLASS 30 (U.S. CL. 46).

                                  FIRST USE 1-2-2014; IN COMMERCE 1-2-2014.
 TRADEMARK
                                  THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR­
 PRINCIPAL REGISTER               TICULAR FONT, STYLE, SIZE, OR COLOR.

                                  OWNER OF U.S. REG. NOS. 3,462,916, 4,214,036, AND 4,321,642.

                                  NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "GUMMIES TANGY", APART
                                  FROM THE MARK AS SHOWN.

                                  SN 86-090,679, FILED 10-14-2013.

                                  KAREN BRACEY, EXAMINING ATTORNEY




        cZ*Z/c              —
  Director of the United States
  Patent and Trademark Office
Case 5:21-cv-00777-KK Document 1 Filed 05/03/21 Page 70 of 70 Page ID #:70




                               REQUIREMENTS TO MAINTAIN YOUR FEDERAL
                                      TRADEMARK REGISTRATION

         WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
                DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

     Requirements in the First Ten Years*
     What and When to File:

                 First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
                5th and 6th years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is
                accepted, the registration will continue in force for the remainder of the ten-year period, calculated
                from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
                federal court.

                Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an
                Application for Renewal between the 9th and 10th years after the registration date.*
                See 15 U.S.C. §1059.

     Requirements in Successive Ten-Year Periods*
     What and When to File:

                You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal between
                every 9th and lOth-year period, calculated from the registration date.*

     Grace Period Filings*

     The above documents will be accepted as timely if filed within six months after the deadlines listed above
     with the payment of an additional fee.

     *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
     an extension of protection to the United States under the Madrid Protocol must timely file the Declarations
     of Use (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office
     (USPTO). The time periods for filing are based on the U.S. registration date (not the international registration
     date). The deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to
     those for nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international
     registrations do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the
     underlying international registration at the International Bureau of the World Intellectual Property Organization,
     under Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated
     from the date of the international registration. See 15 U.S.C. §1141j. For more information and renewal
     forms for the international registration, see http://www.wipo.int/madrid/en/.

     NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
     USPTO website for further information. With the exception of renewal applications for registered
     extensions of protection, you can file the registration maintenance documents referenced above online
     at http://www.uspto.gov.

     NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
     owners/holders who authorize e-mail communication and maintain a current e-mail address with the
     USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
     Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
     available at http://www.uspto.gov.




                                                Page: 2 / RN # 4,769,489
